Birdsong, Judge.
Cecil Williams, together with two companions, were jointly tried and convicted of burglary and possession of burglary tools. Williams alone brings his appeal on the general grounds. Held:
A reasonable interpretation of the evidence adduced authorized the trier of fact to conclude that Williams and his two companions were inside an unoccupied apartment building breaking walls between apartments in a ten-apartment building removing cast iron pipe from the walls behind baths, under toilets and behind sinks. Male voices were heard exclaiming that a wall had been breached or that some other progress had been achieved. Williams and his companions were the only persons found in the building. One of the co-accuseds was seen with pipe in his hand, and several pieces of pipe were found in a pickup truck registered in Williams’ name. Each of the accused persons contested these incriminating facts by maintaining that they had entered the building to get in out of a drizzle of rain while drinking “white lightning.”
After the trier of fact (the trial court in this case) has returned a verdict of guilty, and the defendant seeks a reversal of his conviction on appeal by arguing the general grounds, the only question presenting itself to the appellate court is whether there is sufficient evidence to support the verdict. Bethay v. State, 235 Ga. 371 (219 SE2d 743). It is the function of the trier of fact, not the appellate *327court, to determine the credibility of witnesses and weigh any conflicts in the evidence. The appellate court views the evidence in a light most favorable to the verdict after it has been rendered. Watts v. State, 239 Ga. 725, 727 (1) (238 SE2d 894); Ridley v. State, 236 Ga. 147 (223 SE2d 131).
Decided February 3, 1981.
Myra Dixon, Lawrence L. Washburn III, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Wallace Speed, Assistant District Attorneys, for appellee.
After a perusal of the evidence available to the trier of fact, we find that any reasonable trier of fact would rationally have found from that evidence proof of guilt beyond a reasonable doubt. Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528).

Judgment affirmed.


Deen, P. J., and Sognier, J., concur.